Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Feb. 4, 2021 has been entered in the application. Claims 1 and 17-35 are now pending, previous claims 2-16 are canceled, claims 17-35 are all newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (US 2009/0000469, cited previously and long of record). Schmitz et al. teach a suspension system and pressurized top mount assembly for a suspension system, the top mount configured to be mounted between a suspension component (1) and a vehicle body (¶0026), including a bracket configured to be attached to the body (outer mounting flange of 4), a strike-plate face (top surface of 16) configured to be attached to a portion of the suspension component (piston rod 3), at least one spring element (one or more of 2, 6) connected between the strike plate and the bracket, the spring being an elastomeric material (rubber; ¶¶0026, 0029) which may be optionally molded onto the strike plate structure (e.g., element 6, ¶0033), a first fluid pressure chamber (8) that includes a pressurized first volume which applies a first force on the strike plate (e.g., downward force on 16; see ¶0030), the force being counterbalanced in part or in whole by a force generated by the suspension component (upward force on 22; ¶¶0029, 0030) in at least one operating condition (e.g., in a condition where the suspension remains in a static position, such as when the vehicle weight is applied and the vehicle is stopped, not traversing any driving surface and no one exits or enters the vehicle), the suspension component being a passive damper and .
As regards the strike plate portion (top surface of 16) and the piston (22) as being configured to attach to, or attached to the piston rod (3) [claims 1 and 24]: these two elements are integrated with the respective top and bottom ends of the piston rod. As such, as broadly interpreted, they are both configured to be attached to the piston rod, and are attached to the piston rod. To the extent that this recitation intends that the strike plate portion and piston are separate elements (though this is not explicit in the claim recitation), and to the extent that the reference to Schmitz et al. does not teach the strike plate and piston portions as being separate, it is well held to be within the skill level of the ordinary practitioner to form an article in plural pieces where it was previously a single piece, particularly where there is no criticality disclosed. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to form the piston, piston rod and strike plate portions of the assembly taught by Schmitz et al. as separate elements configured to be connected to, or connected to, each other for the purpose of allowing a modular construction, e.g., using the same piston and strike plate portions with piston rod structures of different lengths so as to allow use with different length suspension units in vehicles having differing overall heights, and/or to allow repair and replacement of single components rather than necessitating the replacement of the entire piston, piston rod and strike plate assembly.
As regards the method steps [claim 34] of generating a static force with the component, applying the force to the top mount assembly through the bracket to the vehicle, generating a second force in the chamber at the top mount, applying the second force to provide counter balance to the static force, and applying a third force via the spring assembly interposed between the bracket and top mount, initially, the provision of the suspension component and top mount in practical use on a vehicle 
As regards the suspension component being an active suspension actuator [claims 18, 26, 35]: the reference to Schmitz et al., while teaching a suspension component, does not specifically teach that it is an active actuator. It is notoriously old and well known to provide a suspension component as an active actuator for the well-known purpose of providing active control of suspension characteristics such as ride height or vehicle attitude based on road conditions, steer angle, velocity or a combination thereof, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension component as being an active actuator for the purpose of providing enhanced vehicle driving or handling characteristics such as ride height or vehicle attitude based on road conditions, steer angle velocity or a combination thereof, resultantly providing improved control and ride characteristics to the vehicle in which it is employed.
As regards the elastomeric spring being a polymeric material [claim 21]: initially the reference to Schmitz et al. teach the elastomer as being rubber, however it is well .
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the reference to Shinbori as previously applied is no longer applicable to the claims under consideration. The examiner agrees. Note the reference to Schmitz et al., which was cited at the time of first action as being of pertinence, and which is now applied in direct response to applicant’s essentially wholesale recasting of the claim recitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616